In an action to recover damages for personal injuries, etc., the defendants Arthur Solomon, Robert Solomon, and Evelyn Haies appeal from an order of the Supreme Court, Kings County (Mason, J.), dated January 9, 2001, which denied their motion for summary judgment dismissing the complaint insofar as asserted against them.
Ordered that the order is affirmed, with costs.
There are issues of fact requiring the denial of summary *188judgment (see, Zuckerman v City of New York, 49 NY2d 557). Friedmann, J. P., Smith, Adams and Cozier, JJ., concur.